DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 01/18/2021, Claims 1-17 have been cancelled and newly added Claims 18-37 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a driving transmission mechanism” in claims 18-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 21, 23 and 25 are objected to because of the following informalities: 
Claim 21, Line 2: “driving partto convert the rotational power” is suggested to read “driving part to convert the rotational power”. 
Claim 23, Line 3: “each set of linear driving mechanismsbeing to output a cooperative push/pull motion” os suggested to read “each set of linear driving mechanisms being to output a cooperative push/pull motion”.
Claim 25, Line 4: “the introducing part compring a driving shaft” is suggested to read “the introducing part comprising a driving shaft”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21, 22, 31, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PGPub 2015/0352728).
Regarding Claim 18, Wang teaches a flexible surgical instrument, comprising: 
a distal structural body (1) comprising at least one distal structural segment each comprising a distal fixing disk (5) and structural backbones (6) (Figure 1); 
a proximal structural body (3) comprising at least one proximal structural segment each comprising a proximal fixing disk (10), structural backbones (6), and driving backbones (8), the structural backbones (8) of the distal structural segment being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment (see Figure 1; Paragraph 0089 and 0092); and 
a driving transmission mechanism [(200; Figure 5) or (200’; Figure 19; Paragraph 0117)] to push or pull the driving backbones to turn the proximal structural segment (Paragraph 0097)(Paragraph 0117).
Regarding Claim 19, Wang teaches the flexible surgical instrument of claim 18, wherein proximal ends of the structural backbones (6) of the proximal structural segment (3) are securely connected to the proximal fixing disk (10), and distal ends of the structural backbones (6) of the distal structural segment (1) are securely connected to the distal fixing disk (5; Figure 1).
Regarding Claim 21, Wang teaches the flexible surgical instrument of claim 18, wherein the driving transmission mechanism (200’) comprises a driving part to convert the rotational power into a linear power to cooperatively push or pull the driving backbones to turn the proximal structural segment (Figure 19; Paragraph 0117).
Regarding Claim 22, Wang teaches the flexible surgical instrument of claim 18, further comprising: a middle connecting body (2; Figure 1) comprising a proximal structural body fixing end disk (9) and structural backbone guide channels (Figure 1), wherein distal ends of the structural backbone guide channels are fixedly connected to the driving transmission mechanism (See Figure 19), and proximal ends of the structural backbone guide channels are fixedly connected to the proximal structural body fixing end disk (9), and the structural backbones (8) of the distal structural segment (1) pass through the structural backbone guide channels and the distal ends of the structural backbones of the distal structural segment are securely connected to the distal fixing disk (See Figure 1).
Regarding Claim 31, Wang teaches the flexible surgical instrument of claim 18, wherein the distal structural segment (1) further comprises a plurality of distal spacer disks distributed at intervals (Figure 1), the structural backbones of the distal structural segment pass through structural backbone passage holes distributed in each of the distal spacer disks, and the distal ends of the structural backbones of the distal structural segment are fixed onto the distal fixing disk (Figure 1); and the proximal structural segment (3) further comprises a plurality of proximal spacer disks distributed at intervals, the structural backbones of the proximal structural segment pass through structural backbone passage holes distributed in the proximal spacer disks in sequence, and the proximal ends of the structural backbones of the proximal structural segment are fixed on the proximal fixing disk and the distal ends of the structural backbones of the proximal structural segment are securely connected in one-to-one correspondence to or are the same as the structural backbones of the distal structural segment (Figure 1).
Regarding Claim 32, Wang teaches the flexible surgical instrument of claim 31, wherein a distal structural body (1) comprises a plurality of the distal structural segments or a proximal structural body (3) comprises a plurality of the proximal structural segments, the structural backbones of a preceding distal structural segment or proximal structural segment use elastic elongated tubes (20; Paragraph 0103), the structural backbones of a next distal structural segment or proximal structural segment are able to pass through the elastic elongated tubes or directly pass through the structural backbone passage holes in the distal spacer disks or in the proximal spacer disks, respectively (Figure 10; Paragraph 0103).
Regarding Claim 34, Wang teaches a flexible surgical instrument system, comprising: the flexible surgical instrument of claim 18, and a driving unit to drive the driving transmission mechanism (Figure 19; Paragraph 0115).

Allowable Subject Matter
Claims 20, 23-30, 33, and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771